Citation Nr: 0513791	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-06 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Whether new and material evidence to reopen the claim for 
service connection for chronic fatigue, to include pursuant 
to 38 U.S.C.A. § 1117, has been received, and if so, whether 
service connection is established.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1990 to 
March 1992.  

In a February 1999 rating decision, the RO denied the 
veteran's claim for service connection for chronic fatigue, 
to include as due to undiagnosed illness.  The veteran was 
notified of the decision later that same month and did not 
appeal.  He sought to reopen his claim in May 2000.  

The present matter comes before the Board of Veterans' 
Appeals (Board) from an October 2001 rating decision in which 
the RO granted a 50 percent rating for service-connected 
headaches, effective August 13, 1999; and declined to reopen 
the veteran's claim for service connection for chronic 
fatigue.  The veteran filed a notice of disagreement (NOD) in 
April 2002, and the RO issued a statement of the case (SOC) 
in February 2003.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
March 2003.  

In March 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, 
the veteran withdrew his claim for a rating higher than 50 
percent for service-connected headaches.  As such, that claim 
is no longer in appellate status, and the only claim 
remaining on appeal is that on the title page (which, upon 
reopening, the Board will recharacterize consistent with the 
change in legal authority, addressed below).  

Later in March 2005, in connection with his Board hearing, 
the veteran submitted additional evidence-consisting of a 
written statement from his spouse-directly to the Board, 
with a waiver of initial RO consideration of the evidence.  
The Board accepts the evidence for inclusion into the record 
on appeal.  See 38 C.F.R. § 20.800 (2004).  

As a final preliminary matter, the Board notes that, in the 
February 1999 rating decision, the RO also denied the veteran 
service connection for dizziness, breathing difficulties, 
memory loss, chest pain, and mood swings, all as due to 
undiagnosed illness.  Also, in his April 2002 NOD, the 
veteran noted that he was seeking service connection for 
dizziness, joint aches, muscle pain, numbness in his fingers 
and toes, and chest pain, presumably associated with his 
period of service in the Persian Gulf.  Further, in his March 
2003 VA Form 9, the veteran raised issues regarding service 
connection for hypertension and for asthma.  As the RO has 
adjudicated none of these issues, they are not properly 
before the Board; hence, they are referred to the RO for 
appropriate action as is deemed warranted.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the veteran's claim for 
service connection for chronic fatigue has been accomplished.  

2.  In a February 1999 rating decision, the RO denied the 
veteran's claim for service connection for chronic fatigue, 
to include pursuant to 38 U.S.C.A. § 1117.  Although notified 
of that denial later that month, the veteran did not appeal 
the decision.  

3.  Additional evidence associated with the claims file since 
the RO's February 1999 denial was not previously before 
agency decision makers, is not cumulative or duplicative of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 




CONCLUSIONS OF LAW

1.  The February 1999 RO decision that denied service 
connection for chronic fatigue, to include pursuant to 
38 U.S.C.A. § 1117, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  Since the February 1999 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection are met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for 
chronic fatigue, to include pursuant to 38 U.S.C.A. § 1117, 
the Board finds that all notification and development action 
needed to render a fair decision on that aspect of the appeal 
has been accomplished.  



II. Petition to Reopen

As indicated above, the veteran's claim for service 
connection for chronic fatigue, to include pursuant to 
38 U.S.C.A. § 1117, was considered and denied in February 
1999.  

Under the pertinent legal authority in effect in 1999 and 
presently, service connection may be granted for a disability 
resulting from disease or injury incurred or aggravated 
during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 and 2002); 38 C.F.R. § 3.303 (1999 and 2004).  

Under 38 U.S.C.A. § 1117(a)(1) (West 1991), compensation is 
payable for a Persian Gulf veteran who exhibits objective 
indications of a "chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  As the veteran's service 
records document his receipt of the Southwest Asia Service 
Medal and Kuwait Liberation Medal, the veteran is a Persian 
Gulf War veteran within the meaning of the applicable statute 
(as in effect in 1999 and currently).  See 38 U.S.C.A. 
§ 1117(f) (West 1991 and 2004).

Although notified of the RO's February 1999 denial later that 
month, the veteran did not appeal that decision; hence, it is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  The veteran sought to 
reopen his claim in May 2000.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2004).  Given the May 31, 
2000 date of claim culminating in the instant appeal, , the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001].  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
now under consideration was the February 1999 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In February 1999, the RO determined that the medical evidence 
did not establish that the veteran's chronic fatigue had 
manifested itself in service or to a compensable degree post 
service.  The evidence considered included the veteran's 
service medical records; statements from the veteran's 
spouse, family, friends, and co-workers; clinical records 
from the VA Outpatient Clinic at the U.S. Coast Guard Academy 
in New London, Connecticut; and reports of VA examination in 
April 1995 and September 1998.  

Evidence added to the record since the RO's February 1999 
rating decision reflects additional lay statements from the 
veteran's spouse, members of his family, as well as friends 
and co-workers; a July 2000 report of VA neurological 
examination; as well as VA clinic records from both the VAOPC 
at the U.S. Coast Guard Academy in New London and the VA 
Medical Center in West Haven, Connecticut.  Evidence added to 
the record since the RO's February 1999 rating decision also 
includes a November 2000 VA clinical record which notes in 
part, " . . . we will focus also on [the veteran's] diffuse 
arthralgias and fatigue, which is of unclear etiology but is 
suggestive of ?fibromyalgia."  

The Board emphasizes that, during the pendency of this 
appeal, Congress revised 38 U.S.C.A. § 1117, effective March 
1, 2002.  In the revised statute, the term "chronic 
disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, 
(b) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  Effective June 10, 2003, VA 
promulgated revised regulations to, in part, implement these 
statutory changes.  See 38 C.F.R. § 3.317(a)(2) (2004).  

Considering the additional evidence received and the revision 
of section 1117, the Board finds that the November 2000 
clinic note indicating that the veteran may have fibromyalgia 
(now considered a chronic qualifying, disability under 
section 1117), which may be manifested, in part, by chronic 
fatigue, provides a basis for reopening the claim for service 
connection.  Such evidence is new, in that it was not 
previously of record, and is not cumulative or duplicative of 
evidence previously considered.  The evidence is also 
material for purposes of reopening, as it is relevant to the 
claim, and to the extent that it appears to support the claim 
(particularly, pursuant to the expanded basis of entitlement 
to benefits under 38 U.S.C.A. § 1117), is so significant that 
it must be considered to fairly decide the merits of the 
claim.  

While the additional evidence received, without more, would 
not necessarily warrant an allowance of the claim, the Board 
emphasizes that to constitute new and material evidence for 
the purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
chronic fatigue are met.  



ORDER

To the limited extent that new and material evidence to 
reopen the claim now characterized as service connection for 
chronic fatigue syndrome, to include pursuant to 38 U.S.C.A. 
§ 1117, has been received, the appeal is granted.  


REMAND

In light of the Board's conclusion that the claim for service 
connection (now recharacterized) is reopened, the claim must 
be considered on a de novo basis.  Given the expansion of the 
claim on appeal in light of the revised legal authority, and 
to ensure that the veteran's procedural rights are protected 
insofar as him being given adequate notice of the criteria 
for a grant of service connection, and the opportunity to 
present argument and evidence on the underlying question of 
service connection, RO adjudication of the claim, in the 
first instance, is indicated.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board also finds that additional RO action on the claim 
on appeal is warranted.  

The Board notes that in the February 1999 denial, the RO 
noted that there was a lack of medical evidence of chronic 
fatigue in service or a manifestation of the symptoms to a 
compensable degree post service.  As previously noted, 
effective March 1, 2002, the term "chronic disability", as 
used in 38 U.S.C.A. § 1117, was changed to "qualifying 
chronic disability," and the definition of "qualifying 
chronic disability" was expanded to include, (a) undiagnosed 
illness, and (b) a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.  

While in this case, the November 2000 statement identifies 
chronic fatigue, along with arthralgias, as a symptom of 
fibromyalgia, and indicates that these current symptoms 
experienced by the veteran are suggestive of fibromyalgia, 
the Board finds that a more definitive opinion, based on 
consideration of the veteran's documented history and 
assertions, would be helpful in resolving the claim for 
service connection for chronic fatigue now characterized to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.  See 
38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo a VA 
examination by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that, failure to 
report to the scheduled examination, without good cause, will 
result in a denial of the reopened claim.  See 38 C.F.R. 
§ 3.655(b) (2004).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should also request that the 
veteran provide all pertinent evidence in his possession (not 
previously requested).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA examination by a physician.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All necessary 
tests and studies (to include 
psychological testing) should be 
accomplished (with all findings made 
available to the primary physician prior 
to the completion of his/her report), and 
all clinical findings should be reported 
in detail.  

a. The examiner should thoroughly review 
the claims file prior to the examination.  

b. The examiner should conduct a 
comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of fatigue symptoms and state 
what precipitates and what relieves them.  
The examiner should also comment as to 
whether the fatigue symptoms result in 
periods of incapacitation (requiring bed 
rest and treatment by a physician) at 
least one but not more than two weeks a 
year, or that the symptoms require 
control by continuous medication.  

c. The examiner should specifically state 
whether any of the veteran's complaints 
or symptoms of fatigue are attributable 
to a known diagnostic entity, to include 
chronic fatigue syndrome and/or 
fibromyalgia.  If there is a known 
diagnosis (other than chronic fatigue 
syndrome and/or fibromyalgia), which can 
be medically explained, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the diagnosed disability was 
incurred in or aggravated by service.

d. If the veteran suffers from any 
fatigue symptoms that are not determined 
to be associated with a known clinical 
diagnosis, further specialist 
examination(s) will be required to 
address these findings, and should be 
ordered by the primary examiner.  

e. In such instance, the primary examiner 
should provide the specialist(s) with all 
examination reports and test results, and 
request that the specialist determine if 
the veteran's fatigue symptoms can be 
attributed to a known clinical diagnosis.  
If the veteran's symptoms are 
attributable to a know clinical 
diagnosis, the specialist should render 
an opinion as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that the 
diagnosed disability was incurred in or 
aggravated by service.  

f. All examination findings, along with 
the complete rationale for each 
conclusion reached and opinion expressed 
(to include citation to specific evidence 
and/or medical authority, as appropriate) 
should be set forth in a typewritten 
report.

4.  If the veteran fails to report to the  
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal, on the merits.  If the veteran 
fails to report to the scheduled 
examination, the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
consider all pertinent evidence and legal 
authority in adjudicating the claim for 
service connection for chronic fatigue, 
to include as due to undiagnosed illness 
or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


